 

CORRECTION #1

 

to First Amended and Restated Limited Liability Company Agreement of

 

Seasons Creek Development LLC

 

Effective Date: January 30, 2017

 

This Correction #1 (the “Correction”) to First Amended and Restated Limited
Liability Company Agreement (the “Agreement”) is adopted, executed and agreed
to, for good and valuable consideration, by and among the Members of Seasons
Creek Development LLC (the “Company”).

 

WHEREAS, on October 19, 2016 the Members of the Company have executed the
Agreement identifying Helpful Alliance Company as the holder of Class-A
Preferred Shares and Class-A Shareholder;

 

WHEREAS, the Agreement further identifies Mr. Mirmanov as the holder of Class-B
Preferred Shares and Class-B Shareholder;

 

WHEREAS, the Class-A Shareholder is entitled to receive the Class-A Yield and
the Class-B Shareholder is entitled to receive the Class-B Yield;

 

WHEREAS, it was found unclear on which amount the Class-A Yield and Class-B
Yield shall be calculated;

 

WHEREAS, the Members now desire to clarify and distinctly state certain
corrections of the Agreement; and

 

NOW THREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Members agree to the following:

 

  1. Corrections:             A) Article 1. Definitions shall have the following
additional definition:               “Class A Capital” means the amount of One
Million ($1,000,000) U.S. Dollars;             B) Article 1. Definitions, the
definition of Class-A Yield shall read as follows:               “Class A Yield”
means, with respect to each Class A Preferred Share, the amount accruing on such
Class A Share on annual basis at the non-compounding rate of 14.0% per annum
accruing on the Class A Amount, such rate starting to accrue on the Effective
Date of the Agreement and to continue accruing until the Class A Amount is
repaid in full.             C) Article 1. Definitions, the definition of
Unreturned Capital shall read as follows:               “Unreturned Capital”
means (1) with respect to Class A Preferred Share, an amount equal to the
excess, if any, of the Class A Amount over the aggregate amount of prior
Distributions made by the LLC to Class A Members that constitute a return of the
Capital Contributions pursuant to Section 4.1(b)(i) (including prior
Distributions made pursuant to Section 4.1(a) which are treated as advances of
Distributions made under Section 4.1(b)(i)); provided that the Unreturned
Capital for the Class A Amount shall never be less than zero; and (2) with
respect to any Share other than Class A Preferred Share, an amount equal to the
excess, if any, of the aggregate amount of Capital Contributions made in
exchange for or on account of such Share over the aggregate amount of prior
Distributions made by the LLC that constitute a return of the Capital
Contributions pursuant to Section 4.1(b)(i) (including prior Distributions made
pursuant to Section 4.1(a) which are treated as advances of Distributions made
under Section 4.1(b)(i)); provided that the Unreturned Capital for any given
Share shall never be less than zero.

 

 Page 1 of 3 

   

 

    D) Article 4.1(b)(i) Other Distributions shall read as follows:            
  “first, to the holders of outstanding Class A Preferred Shares (ratably among
such holders based upon the amount held by each such holder immediately prior to
such Distribution) until the Class A Amount has been reduced to zero;”

 

  2. Commencement of Class B Yield of Mr. Mirmanov           The Members hereby
acknowledge that Mr. Mirmanov’s investments into the LLC shall bear the Class B
Yield equal to 14.0% per annum based upon the following amounts and dates:

 

Class-B Member Name  amount   date from Mirmanov, Oleg  $5,000   10/26/16
Mirmanov, Oleg  $50,000   11/01/16 Mirmanov, Oleg  $45,000   11/02/16 Mirmanov,
Oleg  $50,000   11/03/16 Mirmanov, Oleg  $50,000   11/04/16 Mirmanov, Oleg 
$50,000   11/07/16 Mirmanov, Oleg  $50,000   11/08/16 Mirmanov, Oleg  $50,000  
11/09/16 Mirmanov, Oleg  $50,000   11/11/16 Mirmanov, Oleg  $50,000   11/12/16
Mirmanov, Oleg  $50,000   11/14/16 Total:  $500,000    

 

  3. Other Provisions.           All other provisions of the Agreement shall
remain unchanged.

 



 Page 2 of 3 

   

 

  4. Authority to Execute the Correction.           The Members hereto warrant
and guarantee that each Person whose signature appears hereon has been duly
authorized and has full authority to execute the Correction on behalf of the
party for whom such signature is indicated. By executing this Correction, the
Members affirm that they are competent and that they understand and accept the
nature, terms and scope of this Correction and the Agreement.         5.
Representation by Council.           Each of the Members acknowledges that they
had ample opportunity to be represented by a counsel of their choice throughout
all negotiations that preceded this Correction, and each of the Members has
voluntarily refused such representation by independent legal counsel without
recourse.         6. Counterparts.           This Correction may be executed in
two or more counterparts and delivered by facsimile, all of which shall be
considered one and the same agreement and shall become effective when two or
more counterparts have been signed by each of the Members and delivered to the
other Member, it being understood that all Members need not sign the same
counterpart.

 

IN WITNESS WHEREOF, the Members hereto have duly executed this Correction by
their respective duly authorized officers.

 

CLASS A MEMBER/SHAREHOLDER   CLASS B MEMBER/SHAREHOLDER       HELPFUL ALLIANCE
COMPANY   MR. MIRMANOV       /Signature/ Maxim Temnikov   /Signature/ Oleg
Mirmanov       /Name/ Maxim Temnikov, CEO   /Name/ Oleg Mirmanov, Individually

 

 Page 3 of 3 

   



